Citation Nr: 1644367	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  11-10 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of spontaneous infection, right second toe, status post incision and drainage.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to April 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In August 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claim file.

This claim was previously before the Board in August 2014, at which time the Board remanded it for additional development.  Additional development is needed before the claim can be decided on the merits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to section 1151, veterans who are injured by VA care or medical treatment may be entitled to compensation.  See Jackson v. Nicholson, 433 F.3d 822, 824 (Fed.Cir.2005).  Section 1151 provides that compensation shall be awarded for an additional disability or death "in the same manner as if such additional disability or death were service-connected" if the additional disability or death was not the result of the veteran's willful misconduct and:

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary ... and the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

38 U.S.C. § 1151(a); see also Loving v. Nicholson, 19 Vet.App. 96 (2005); 38 C.F.R. § 3.361(d)(1) (2016).

In this case, the Veteran contends that a VA physician failed to timely and/or properly diagnose his right toe condition when he first presented to the VA Emergency Department on April 6, 2010.  Specifically, he claims that an incorrect diagnosis of gout was rendered on April 6, 2010.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that VA must consider all possible theories of entitlement raised by the claimant or the evidence of record).  These alleged failures, according to the Veteran, allowed his condition to worsen and eventually resulted in more invasive treatment and more severe residuals than would have occurred had a correct diagnosis been timely made on April 6, 2010.  

VA treatment records show that the Veteran presented to the VA Emergency Department on April 6, 2010, with a chief complaint of right foot pain, erythema and swelling.  The diagnostic impressions were dermatophytosis, gout, and secondary bacterial infection.  A Nursing Note dated that day shows that two medications were prescribed for gout and one for fungus, and the Veteran was told to return to the Emergency Room for evaluation if his condition did not improve.  He returned to the Emergency on April 10, 2010.  The assessment was right leg cellulitis/localized abscess over second toe.  His abscess was opened at bedside under local anesthesia with little purulent material still inside the wound, as most had drained spontaneously over the past day.  An April 14, 2010, Operation Report shows that the Veteran had been admitted for cellulitis and was having whirlpool treatments of an open wound on the second toe.  He developed a fluid collection and was taken to the operating room for incision and drainage.

On a June 2010 VA Examination Report, a VA examiner stated that he had reviewed the operative note from April 14, 2010, and felt that the procedure "was done entirely within the confines of normally accepted practice . . . ."  In addition, the examiner stated, "There was no deviation from tear technique or other evidence of carelessness, negligence, lack of proper skill, error in judgment or similar incidences of fault on the department to causing these conditions.  Whether the event could have been foreseeable was not at all predictable since it was a spontaneous infection as far as everyone knows, including the patient, and there was no antecedent cause such as injury, skin breakage, et cetera, so therefore, it was completely unforeseeable."

The Board found that the June 2010 VA examination was not adequate to adjudicate the Veteran's claim because the examiner focused on the procedure done on April 14, 2010, and did not address whether there is evidence of carelessness, negligence, lack of proper skill, error in judgment or similar incidences of fault by VA medical personnel with respect to initially diagnosing and treating the Veteran on April 6, 2010.  Consequently, the Board found that a remand was required in order to obtain a supplemental opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).  The Board remanded this case in August 2014 for an addendum to be obtained to a June 2010 VA examiner's opinion.  

In a November 2014 VA examination report addendum, an examiner wrote that a review of the record shows that VA diagnosed an infection which occurred spontaneously to the right second toe and did not miss treating a pre-existing problem.  The rationale was that the infection occurred spontaneously and not as the result of a pre-existing condition.  The examiner stated, "A physician of any skill could not have found this before it occurred because it happened spontaneously.  The post-infection disability, if any, could not have been prevented because the infection occurred spontaneously."  In January 2015, the examiner wrote that the April 5-10, 2010, treatment records had been reviewed.

Compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that taken together the November 2014 and January 2015 examination report addenda are inadequate because there was no discussion of whether the proper treatment was rendered and proper diagnosis was made on April 6, 2010.  Therefore, an additional medical opinion must be obtained before the claim can be decided on the merits.  

As noted by the Board in August 2014, the claim of entitlement to TDIU is inextricably intertwined with the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of spontaneous infection, right second toe, status post incision and drainage because a decision on the latter claim may have an impact on the former claim.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Given that the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of spontaneous infection, right second toe, status post incision and drainage, is being remanded herein, the claim of entitlement to TDIU must be remanded for contemporaneous adjudication.

VA treatment records to April 2013 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from April 2013 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from April 2013 to the present.

2.  Thereafter, obtain a supplemental opinion from the examiner who provided the November 2014 and January 2015 VA opinions or an appropriate substitute.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  

The examiner should then provide an opinion as to whether:

(a) VA failed to properly diagnose and/or treat the Veteran's right second toe, at the time that he reported to the VA Emergency Department on April 6, 2010 (the Veteran contends that VA failed to timely and/or properly diagnose his right toe condition when he first presented to the VA Emergency Department on April 6, 2010.  Specifically, he claims that an incorrect diagnosis of gout was rendered on April 6, 2010.  These alleged failures, according to the Veteran, allowed his condition to worsen and eventually resulted in more invasive treatment and more severe residuals than would have occurred had a correct diagnosis been timely made on April 6, 2010); 

(b) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; AND 

(c) the Veteran suffered disability that probably would have been avoided if proper diagnosis and treatment had been rendered when the Veteran first reported to the Emergency Department on April 6, 2010.  In rendering an opinion on this section, the examiner must discuss the appropriateness of the specific diagnoses and treatments rendered from April 5, 2010 through April 14, 2010.
A complete rationale for all opinions expressed must be provided in the examination report, to include reference to pertinent evidence where appropriate.  In so doing, the examiner must review and specifically discuss the VA treatment records dated from April 5, 2010 through April 14, 2010.  Furthermore, the examiner must discuss the treatment received for the infection 

3.  After completing the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


